DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/28/21.  These drawings are accepted and entered. However, some drawing objections are not overcome by the replacement drawings, as detailed below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50e (recited on page 11 of the specification dated 2/25/20 with reference to Figure 8, but not shown in Figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the reference characters are hand-written and several are unclear or difficult to discern. The drawings are also objected to because several drawings (see for example Figures 2, 7, and 10) include reference lines with no reference characters or numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: The amendment to the specification filed 9/28/21 includes a reference to Fig. 45 (on page 1 of the amendment, corresponding to the paragraph bridging pages 9 and 10). It appears that the intended recitation is Fig. 5, but the “4” was not removed in the amendment.  
Appropriate correction is required.

Claim Objections
Claims 2, 11, and 12 are objected to because of the following informalities: Claim 2 is presented as a dependent claim, but it recites “A safety device as defined in claim 1”. Dependent claims referring to a previously introduced element should begin with the article “The” instead of “A” (e.g. “The safety device as defined in claim 1”). Claims 11 and 12 recite “said drive means”, but claim 10 introduces a “direct drive gear means”. To ensure appropriate consistency, claims 11 and 12 should be amended to recite “said direct drive gear means”. For the purposes of this Office Action, the recitation “said drive means” in claims . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The limitation “direct drive gear means” as recited in claim 10 is interpreted under 35 U.S.C. 112(f), and the corresponding structure described in the specification is found on pages 9 and 10. It is noted that the limitation is understood to require a direct gear connection, which is distinct from a belt-drive or chain-drive connection. The limitation “drive means” as recited in claim 7 is interpreted under 35 U.S.C. 112(f), but is understood to not require a direct gear connection. The limitation “drive means” as recited in claims 8, 9, 11, and 12 is accompanied by sufficient structure to perform the recited function, and is therefore not interpreted under 35 U.S.C. 112(f). As further described in the rejection under 35 U.S.C. 112(b) below, the limitation “direct drive gear means” as recited in claims 1 and 6 is unclear as to whether or not the limitation should be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “direct drive gear means”, as recited in claims 1 and 6, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” coupled with the recitation “provides linkage of meshed gears”, but it is unclear if said recitation is a positive introduction of structure, and it is ambiguous as to whether such structure is sufficient for performing the claimed function. If a linkage of meshed gears is positively required in claim 1, the limitation in lines 9-10 should be amended to recite “said direct drive gear means comprises a linkage of meshed gears”. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 7 recites “a rolling door” in line 3 and again in line 4. Claim 10 also recites “a rolling door” in line 3 and again in line 4. The introduction of “a rolling door” twice in each claim is unclear as to whether or not two rolling doors are intended to be claimed. As best understood in view of the disclosure, only one rolling door is provided as part of the assembly. Are one or two doors required?
Claims 2-5, 8, 9, 11, and 12 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Claudel (U.S. Patent No. 7,583,040) in view of Magro (U.S. Patent No. 8,069,896).
Regarding claims 1 and 2, Claudel discloses a fire door operator (motor 14 reads on the claimed operator; it is noted that the fire door and the structure thereof is not positively claimed--since the operator of Claudel is capable of operating a fire door, it reads on the limitation); a limit position safety device [FIG. 4] for establishing upper and lower limit positions of a door (C) that can be raised when a generally horizontal shaft (16) rotates in a first direction and lowered when the horizontal shaft rotates in an opposing direction (column 4, lines 22-26), said device comprising two electrical limit switches (38, 40) each actuatable to reflect when an associated limit position of the rolling door has been reached (column 4, lines 32-36); actuators (44, 46) movable to selectively actuate one of the limit switches at associated upper or lower limit positions of the rolling door; and drive means (30, 32, 36) coupled to the horizontal shaft for moving said actuators in response to movements of the horizontal shaft (column 4, lines 44-56), whereby said drive means always provides a linkage between the horizontal shaft and said actuators to 
Nonetheless, Magro discloses a safety device for a fire door operator comprising a rolling door (9) that is rolled onto a horizontal shaft (515), wherein the safety device comprises direct drive gear means providing a linkage of meshed gears (720, 721, 770, 771, 772, 760) coupled to the shaft (via 720) and operating limit switches (754) of the safety device [FIG. 11].
Thus, it would have been obvious to one having ordinary skill in the art to have modified the operator and safety device of Claudel to be installed on a rolling door assembly and to include direct drive means, as taught by Magro, in order to provide a door that takes up less vertical space in a retracted position; and to ensure reliable accuracy and resolution in the limit setting assembly, and reduce maintenance associated with the chain drive connection.
Regarding claim 3, Claudel discloses that said fire door operator includes a substantially enclosed housing (housing defined by sidewalls of the enclosure 18 and the interior laterally extending wall) [FIGS. 1, 2, 4] and said device is mounted on the exterior of said housing [FIGS. 2, 4] (see annotated drawings below).

    PNG
    media_image1.png
    632
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    646
    media_image2.png
    Greyscale

Regarding claim 4, Claudel discloses that said limit switches are coupled to said horizontal shaft via a gear set having gear components (30, 32), but does not disclose that the gear set is composed of a plurality of meshed gears.
Nonetheless, Magro discloses a connection of the limit switches (754) to the horizontal shaft by a gear set composed of a plurality of meshed gears (at least 721, 771, and 772 are meshed gears connecting the shaft to the limit switch) [FIG. 11]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the mechanism of Claudel to include the gear drive taught by Magro, in order to improve the accuracy and reliability of the safety device.
Regarding claim 5, Claudel discloses that the gear set includes at least one gear extending through an opening in said housing (sprocket 32 and the corresponding shaft 34 extends through an opening in the housing as shown in Figures 2 and 3).
Regarding claim 6, Claudel discloses that said actuators are threadedly mounted on an externally threaded travel bar (34) or work shaft, whereby rotations of said drive means are translated to linear movements of said actuators (column 4, lines 44-56). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the drive means of Claudel to include the direct drive gear means taught by Magro, in order to improve the accuracy and reliability of the safety device.
Regarding claim 7, Claudel discloses a rolling door operator (motor 14 reads on the claimed operator; it is noted that the rolling door and the structure thereof is not positively claimed--since the operator of Claudel is capable of operating a rolling door, it reads on the limitation) comprising a housing formed by a substantially enclosed wall (side wall of the housing 18 shown in at least Figure 2; see annotated drawings above) and provided with an opening in said housing wall (opening defined in the side wall through which sprocket 32 and the corresponding shaft 34 extend); and a limit position safety device [FIG. 4] for establishing upper and lower limit positions of a rolling door (C) that can be raised when a generally horizontal shaft (16) rotates in a first direction and lowered when the horizontal shaft rotates in an opposing direction (column 4, lines 22-26), said safety device being arranged exteriorly of said housing [FIGS. 2, 4] (see annotated drawings above) and comprising two electrical limit switches 
Nonetheless, Magro discloses a door operator comprising a rolling door (9) that is rolled onto a horizontal shaft (515).
Thus, it would have been obvious to one having ordinary skill in the art to have modified the operator of Claudel to be installed on a rolling door assembly, as taught by Magro, in order to provide a door that takes up less vertical space in a retracted position.
Regarding claim 8, Claudel discloses that said drive means comprises at least one gear (32) coupling said horizontal shaft to said safety device [FIG. 3].
Regarding claim 9, Claudel disclose said drive means, but does not disclose that it comprises a gear train consisting of a plurality of meshed gears.
Nonetheless, Magro discloses a safety device comprising a drive means comprising a gear train consisting of a plurality of meshed gears (720, 721, 770, 771, 772, 760) [FIG. 11].
Thus, it would have been obvious to one having ordinary skill in the art to have modified the drive means of Claudel to include a gear train, as taught by Magro, in order to ensure reliable accuracy and resolution in the limit setting assembly, and reduce maintenance associated with the chain drive connection.
Regarding claim 10, Claudel discloses a rolling door operator (motor 14 reads on the claimed operator; it is noted that the rolling door and the structure thereof is not positively claimed--since the operator of Claudel is capable of operating a rolling door, it reads on the limitation) comprising a housing formed by a substantially enclosed wall (side wall of the housing 18 shown in at least Figure 2; see annotated drawings above) and provided with an opening in said housing wall (opening defined in the 
Nonetheless, Magro discloses a safety device for a fire door operator comprising a rolling door (9) that is rolled onto a horizontal shaft (515), wherein the safety device comprises direct drive gear means (720, 721, 770, 771, 772, 760) coupled to the shaft (via 720) and operating limit switches (754) of the safety device [FIG. 11].
Thus, it would have been obvious to one having ordinary skill in the art to have modified the operator and safety device of Claudel to be installed on a rolling door assembly and to include direct drive means, as taught by Magro, in order to provide a door that takes up less vertical space in a retracted position; and to ensure reliable accuracy and resolution in the limit setting assembly, and reduce maintenance associated with the chain drive connection.
Regarding claim 11, Claudel discloses that said drive means comprises at least one gear (32) coupling said horizontal shaft to said safety device [FIG. 3].
Regarding claim 12, Claudel disclose said drive means, but does not disclose that it comprises a gear train consisting of a plurality of meshed gears.
Nonetheless, Magro discloses a safety device comprising a drive means comprising a gear train consisting of a plurality of meshed gears (720, 721, 770, 771, 772, 760) [FIG. 11]. As described with .

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive.
Applicant argues that Claudel fails to disclose a direct drive gear means, and Magro fails to disclose movable actuators. This argument is not found persuasive. As set forth in the above rejection, Claudel is not relied upon to teach a direct drive gear means, and Magro is not relied upon to teach movable actuators. Rather, Claudel disclose movable actuators that are operably linked to the horizontal shaft, and Magro is relied upon to teach a modification of said operable linkage that includes a direct drive gear means. The modification does not result in a replacement of the limit setting assembly of Claudel, and one of ordinary skill in the art would readily recognize the way in which a chain drive assembly could be substituted with a direct drive gear assembly. The linkage assembly of Claudel extends across an outer surface of the housing 18, and could easily be replaced by a series of gears that are pivotably retained in the housing wall as taught by Magro.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant also argues that Claudel fails to disclose that the switches and actuators are mounted outside of the housing, but this argument is also not found persuasive. As illustrated in the annotated drawings above, the limit setting assembly of Claudel is mounted in a separate housing space that is distinct and isolated from the housing of the operator. The claims require that the housing be provided for the door operator and that it has an opening through which a gear extends. As shown in Figure 2, the operator 14 of Claudel is disposed in the upper housing portion, and said upper housing portion includes the opening through which the gear and shaft 16 extend--this upper housing portion therefore reads on the claimed housing. Figure 4 of Claudel further illustrates that the switches and actuators are mounted 
Applicant is encouraged to contact Examiner to discuss potential claim limitations to overcome the current art, which Examiner believes would be suitable for consideration under the After Final Consideration Program (AFCP 2.0).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/CATHERINE A KELLY/Primary Examiner, Art Unit 3619